Matter of Griffin v Yearwood (2022 NY Slip Op 03073)





Matter of Griffin v Yearwood


2022 NY Slip Op 03073


Decided on May 10, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 10, 2022

Before: Webber, J.P., Singh, Moulton, Kennedy, Rodriguez, JJ. 


Index No. 4438/09 Appeal No. 15910 Case No. 2022-00895 

[*1]In the Matter of Jayquan Griffin, Petitioner, 
vHon. Alvin A. Yearwood et al., Respondents.


Jayquan Griffin, petitioner pro se.
Attorney General, New York (Charles F. Sanders of counsel), for Hon. Alvin M. Yearwood, respondent.
Darcel D. Clark, District Attorney, Bronx (Joshua P. Weiss of counsel), for Darcel D. Clark, District Attorney, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 10, 2022